DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to an After Final Consideration Pilot Program 2.0 Request filed by the applicant on January 19, 2021.  The applicant’s amendment has been entered and was used as a baseline for the examiner’s amendment described below.
Terminal Disclaimer
The terminal disclaimer filed on February 5, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,389,586 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was provided by applicant’s representative, Scott A. Schmok, ESQ. Reg. No. 51,076 on February 5, 2021 through subsequent communications following a telephone interview on February 3, 2021.  This listing of claims will replace all prior versions, and listing of claims previously presented.
Listing of claims:
Claim 1 (Currently amended):  A method implemented by an information handling system that includes a memory and a processor, the method comprising:

receiving a first user selection comprising a first value of a first one of the plurality of cloud environment configuration parameters, a fixed indicator to keep the first cloud environment configuration parameter at the first value, and a weighting indicator to add weighting to a second one of the plurality of cloud environment configuration parameters:
identifying a relationship between the first cloud environment configuration parameter and the second cloud environment configuration parameter, wherein the relationship determines whether a change to at least one of the parameters will impact the other parameter to cause a change in one or more measurable metrics in the new cloud environment;
in response to receiving the fixed indicator and identifying the relationship between the first cloud environment configuration parameter and the second cloud environment configuration parameter, automatically adjusting a second value of the second cloud environment configuration parameter based on the first value and the weighting indicator;
generating a recommended cloud profile based, at least in part, on the first value and the second value; and
configuring the new cloud environment based on the recommended cloud profile.

Claim 2:  (Canceled)

Claim 3 (Original): The method of claim 1, further comprising:
receiving a set of performance metrics corresponding to a set of existing cloud environments;
receiving a set of expert rankings corresponding to the set of existing cloud environments; and


Claim 4: (Canceled)

Claim 5 (Original): The method of claim 1, further comprising:
displaying a cloud preferences section on the user interface that allows the user to select at least one cloud type of the new cloud environment and at least one physical location requirement of the new cloud environment.

Claim 6 (Original): The method of claim 1 wherein at least one of the plurality of cloud environment configuration parameters comprise a complex requirement preference selected from the group consisting of a hardware limitation preference, a pattern type/usage preference, and a public cloud provider restriction preference.

Claim 7 (Original):  The method of claim 1 wherein at least one of the plurality of cloud environment configuration parameters is selected from the group consisting of a software cost, a hardware cost, a quality of service, a high availability of workloads, a high availability of cloud management, a deployment time, a required number of deployments, and a required amount of storage.

Claim 8 (Currently amended): An information handling system comprising: one or more processors;
a memory coupled to at least one of the processors;

displaying a user interface comprising a plurality of cloud environment configuration parameters on a display, wherein each of the plurality of cloud environment configuration parameters is selectable by a user and corresponds to a new cloud environment;
receiving a first user selection comprising a first value of a first one of the plurality of cloud environment configuration parameters, a fixed indicator to keep the first could environment configuration parameter at the first value, and a weighting indicator to add weighting to a second one of the plurality of cloud environment configuration parameters;
identifying a relationship between the first cloud environment configuration parameter and the second cloud environment configuration parameter, wherein the relationship determines whether a change to at least one of the parameters will impact the other parameter to cause a change in one or more measurable metrics in the new cloud environment;
in response to receiving the fixed indicator and identifying the relationship between the first cloud environment configuration parameter and the second cloud environment configuration parameter, automatically adjusting a second value of the second cloud environment configuration parameter based on the first value and the weighting indicator;
generating a recommended cloud profile based, at least in part, on the first value and the second value; and
configuring the new cloud environment based on the recommended cloud profile.

Claim 9 (Canceled)

Claim 10 (Original):  The information handling system of claim 8 wherein the processors perform additional actions comprising:
receiving a set of performance metrics corresponding to a set of existing cloud environments;
receiving a set of expert rankings corresponding to the set of existing cloud environments; and
adjusting the recommended cloud profile based on the set of cloud performance metrics and the set of expert rankings.

Claim 11 (Canceled)

Claim 12 (Original): The information handling system of claim 8 wherein the processors perform additional actions comprising:
displaying a cloud preferences section on the user interface that allows the user to select at least one cloud type of the new cloud environment and at least one physical location requirement of the new cloud environment.

Claim 13 (Original): The information handling system of claim 8 wherein at least one of the plurality of cloud environment configuration parameters comprise a complex requirement preference selected from the group consisting of a hardware limitation preference, a pattern type/usage preference, and a public cloud provider restriction preference.

Claim 14 (Original): The information handling system of claim 8 wherein at least one of the plurality of cloud environment configuration parameters is selected from the group consisting of a software cost, a hardware cost, a quality of service, a high availability of workloads, a high availability of 

Claim 15 (Currently amended): A computer program product stored in a computer readable storage medium, comprising computer program code that, when executed by an information handling system, causes the information handling system to perform actions comprising:
displaying a user interface comprising a plurality of cloud environment configuration parameters on a display, wherein each of the plurality of cloud environment configuration parameters is selectable by a user and corresponds to a new cloud environment;
receiving a first user selection comprising a first value of a first one of the plurality of cloud environment configuration parameters, a fixed indicator to keep the first could environment configuration parameter at the first value, and a weighting indicator to add weighting to a second one of the plurality of cloud environment configuration parameters;
identifying a relationship between the first cloud environment configuration parameter and the second cloud environment configuration parameter, wherein the relationship determines whether a change to at least one of the parameters will impact the other parameter to cause a change in one or more measurable metrics in the new cloud environment;
in response to receiving the fixed indicator and identifying the relationship between the first cloud environment configuration parameter and the second cloud environment configuration parameter, automatically adjusting a second value of the second cloud environment configuration parameter based on the first value and the weighting indicator;
generating a recommended cloud profile based, at least in part, on the first value and the second value; and
configuring the new cloud environment based on the recommended cloud profile.

Claim 16 (Canceled)

Claim 17 (Original): The computer program product of claim 15 wherein the information handling system performs further actions comprising:
receiving a set of performance metrics corresponding to a set of existing cloud environments;
receiving a set of expert rankings corresponding to the set of existing cloud environments; and
adjusting the recommended cloud profile based on the set of cloud performance metrics and the set of expert rankings.

Claim 18 (Canceled)

Claim 19 (Original): The computer program product of claim 15 wherein the information handling system performs further actions comprising:
displaying a cloud preferences section on the user interface that allows the user to select at least one cloud type of the new cloud environment and at least one physical location requirement of the new cloud environment.

Claim 20 (Original): The computer program product of claim 15 wherein at least one of the plurality of cloud environment configuration parameters comprise a complex requirement preference selected from the group consisting of a hardware limitation preference, a pattern type/usage preference, and a public cloud provider restriction preference.

35 USC § 101 Analysis
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

The claimed invention is directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement to an information handling system within a computerized cloud infrastructure and enabling a user to select configuration parameters via a user interface during the creation of a new cloud environment.  Therein, a first value of a first configuration, a fixed indicator to keep the first configuration parameter at the first value, and a weighting indicator to add weighting to a second configuration parameter is received, and when a relationship between the two configuration parameters is identified as a relationship such that a change to at least one of the parameters will impact the other parameter to cause a change of in one or more measurable metrics in the new cloud environment, a second value of the second configuration parameter is automatically adjusted based on the first value of the first configuration parameter and the weighting indicator.  Thereafter, based in part on the two parameter values, a recommended cloud profile is generated to be used to configure a new cloud environment.   Therein, the ordered combination of the limitations confines the claimed invention to a particularly useful application for setting parameters when configuring a new cloud environment.    
Reasons For Allowance
The following is an examiner’s statement for reasons for allowance.  The closest prior art of record Mukherjee et al. (U.S. 2014/0280946 Al; herein referred to as Mukherjee) in view of Iyoob et al. 
Mukherjee is directed to a method and system that recommends a cloud configuration for deploying a cloud-based software service. More specifically, in response to a service request, the system searches a database for a cloud configuration based on previous cloud configurations for similar services.  Mukherjee teaches some of the limitations and elements of the claimed invention: (displaying a user interface (Fig. 3 GUI 126, ¶ [0024]) comprising a plurality of cloud environment configuration parameters on a display (e.g. via GUI 126) (see ¶ [0015], wherein each of the plurality of cloud environment configuration parameters is selectable by a user and corresponds to a new cloud environment (see ¶ [0038]; generating a recommended cloud profile based, at least in part, on the first value (e.g. processing time)  and the second value (e.g. budget/cost) (see Fig. 4, ¶ [0038]); and 
configuring the new cloud environment based on the recommended cloud profile (see Figs. 2, 4, 6, ¶ [0045])).  However, Mukherjee does not teach all of the elements of the claimed invention.
Iyoob is directed to a method and system for facilitating the selling of hybrid cloud services using a plurality of user interface structures each coupled to an information processor.  In combination with Mukherjee, Iyoob teaches some of the limitations and elements of the claimed invention: (identifying a relationship (e.g. comparison parameters) between the first cloud environment configuration parameter (e.g. configuration parameters based on a selected pre-configured packages) (see ¶ [0127]) and the second cloud environment configuration parameter (see ¶ [0130]).  However, the combination of Mukherjee and Iyoob does not teach all of the elements of the claimed invention.
Breternitz is directed to a method and system for configuring a computing system, such as a cloud computing system, wherein the system includes providing a user interface for selecting boot-time configuration data.  In combination with Mukherjee and Iyoob, Breternitz teaches some of the limitations and elements of the claimed invention: (automatically adjusting a second value of the second cloud environment configuration parameter based on the first value (see Fig. 47, ¶¶ [0210 -0214])).  However, the combination of Mukherjee, Iyoob, and Breternitz does not teach all of the elements of the claimed invention.
Teter is directed to priority scheduling of nodes via a user interface.  In combination with Mukherjee, Iyoob, and Breternitz, Teter teaches some of the limitations and elements of the claimed invention: a fixed indicator to keep the first could cloud environment configuration parameter at the first value (see ¶ [0015]), and a weighting indicator to add weighting (see Fig.3 ¶ [0036]).  However, the combination of Mukherjee, Iyoob, Breternitz, and Teter does not teach all of the elements of the claimed invention.
In particular, the cited prior art, either singularly or in combination, fails to provide an ordered combination that can enable a user to set a fixed indicator for a first configuration parameter and a et al. U.S. 2006/0149608 A1; herein referred to as Asgari; Black et al.  U.S. 2017/0024240 A1; herein referred to as Black; and Karagiannis et al. (U.S.2018/0260200 A1; herein referred to as Karagiannis).  The limitations as recited (identifying a relationship between the first cloud environment configuration parameter and the second cloud environment configuration parameter, wherein the relationship determines whether a change to at least one of the parameters will impact the other parameter to cause a change in one or more measurable metrics in the new cloud environment; in response to receiving the fixed indicator and identifying the relationship between the first cloud environment configuration parameter and the second cloud environment configuration parameter, automatically adjusting a second value of the second cloud environment configuration parameter based on the first value and the weighting indicator;) and as an ordered combination identify distinctive elements of the claimed invention.  When 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1, 3, 5 – 8, 10, 12 – 15, 17, and 19 – 20 are allowed.
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure. These references are attached and cited in the accompanying PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee, can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/J.N.F/               Examiner, Art Unit 2444

/JOHN A FOLLANSBEE/               Supervisory Patent Examiner, Art Unit 2444